

Exhibit 10.d.76


Officer Compensation Table


In December 2006 the Compensation Committee approved a base salary adjustment
for the CEO and recommended base salary increases ranging from three to five
percent for five other officers of the Company, effective January 1, 2007. The
Board of Directors approved the non-CEO officer base salary increases in
December 2006, effective January 1, 2007. Officer salaries as of January 1, 2007
and short-term incentive bonuses paid for 2006 performance are as set forth
below:




 
Name and Principal Position
2007
Salary
2006 Short-Term
Incentive Bonuses
 
Christopher L. Dutton
President and Chief Executive
Officer
 
$381,100
 
$0
Mary G. Powell
Senior Vice President and
Chief Operating Officer
$278,100
$0
Robert J. Griffin
Vice President, Power Supply and Risk Management
$199,820
$0
Donald J. Rendall, Jr.
Vice President, General Counsel
and Corporate Secretary
$197,760
$0
Walter S. Oakes
Vice President - Field Operations
$161,710
$0
Dawn D. Bugbee
    Vice President, Chief Financial
    Officer & Treasurer
$183,750
$0